 1 KENNETH A. FEINSWOG (Bar. No. 129562)
     400 Corporate Pointe, Suite 300
 2 Culver City, California 90230
 3 Telephone: (310) 846-5800
   Fax: (310) 846-5801
 4 Email: kfeinswog@aol.com
 5 Attorney for Plaintiffs
 6
 7
 8                       UNITED STATES DISTRICT COURT,
 9             IN AND FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
      BRAVADO INTERNATIONAL                    CASE NO.
11    GROUP MERCHANDISING                      CV 08-3387-GHK (JCx)
      SERVICES, INC. et al,
12
                                               RENEWAL OF JUDGMENT
13                        Plaintiffs,          BY CLERK
          v.
14
     WILLIAM CASTRO, BETRAY
15
     INDUSTRIES
16   a/k/a BETRAYINDUSTRIES.COM,
     GARY SHAFFER, AMERICAN LIGHT,
17
     LLC, JOSEPH SAKALA, SHELLEY
18   SAKALA, SOHOSHIRTS.COM a/k/a
     SOHO SHIRTS, WEAR POWER a/k/a
19
     WEARPOWER.COM, DAVID TIU,
20   RIKI BABILA, IRON-ONS GALORE
     a/k/a IRONONSGALORE, T-SHIRT 44
21
      a/k/a T-SHIRT44.COM and TIM
22    WASCHGAU a/k/a TIMOTHY
      WASCHGAU,
23
24
25
                             Defendants.

26
27
28


                                           1
 1        Based upon the application for renewal of the original judgment, and pursuant to
 2 F.R.C.P. 69(a) and Cal. Code Civ. Proc. §§ 683.110 through 683.320 and for good
 3 cause appearing, therefore:
 4             The judgment to and against Defendants William Castro and Betray Industries
 5 entered on July 13, 2009 (a copy of which is attached) is hereby renewed in the
 6 amounts set forth below:
 7
 8
          Renewal of Money Judgment:
 9
10        a.   Total judgment              $ 86,620.00
          b.   Costs after judgment               0.00
11        c.   Attorneys’ fees                    0.00
12        d.   Subtotal                    $ 86,620.00
          e.   Credits after judgment             0.00
13        f.   Subtotal                    $ 86,620.00
14        g.   Interest after judgment        3,856.68
          h.   Fee for filing renewal             0.00
15        i.   Total renewed judgment      $ 90,476.68
16
17
                 June 20, 2019
18 DATED:
                                           ________________________________
                                             __
                                              _____________________________
19                                            k
                                                   Deputy Clerk
20
21
22    KIRY K. GRAY,
      Clerk of Court
23
24
25
26
27
28


                                               2
     Case 2:08-cv-03387-GHK-JC Document 57 Filed 07/13/09 Page 1 of 2 Page ID #:248



 1
 2
 3                                                             E-Filed: 7/13/09
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11    Bravado International Group           )      NO. CV 08-3387-GHK (JCx)
      Merchandising Services, Inc., et al., )
12                                          )
                        Plaintiffs,         )      DEFAULT JUDGMENT
13                                          )
                 v.                         )
14                                          )
      William Castro, et al.,               )
15                                          )
                        Defendants.         )
16                                          )
17
18          Based on our July 13, 2009 Order granting Plaintiffs Bravado International Group
19    Merchandising Services, Inc. and Bravado International Group, Limited’s (collectively
20    “Plaintiffs”) Motion for Entry of Default Judgment against Defendants William Castro
21    and Betray Industries (collectively “Defendants”), IT IS HEREBY ADJUDGED that
22    Plaintiffs shall have judgment in the sum of $86,620 against Defendants.
23          Furthermore, Defendants and their agents, servants, employees and all persons in
24    active concert and participation with them who receive notice of the injunction are hereby
25    restrained and permanently enjoined from:
26    //
27    //
28    //
     Case 2:08-cv-03387-GHK-JC Document 57 Filed 07/13/09 Page 2 of 2 Page ID #:249



 1          Manufacturing, distributing or selling any and all merchandise bearing the names,
 2    trademarks, and/or the likenesses of the following musical performers: Metallica,
 3    Slayer, Red Hot Chili Peppers, Slipknot, Avenged Sevenfold, Korn, Guns N Roses,
 4    HIM, Iron Maiden, The Clash, Led Zeppelin, and Motorhead.
 5
 6          IT IS SO ORDERED.
 7
 8    DATED: July 13, 2009
 9
10                                               _______________________________
                                                         GEORGE H. KING
11                                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
